PER CURIAM.
The Department of Children and Families seeks review of an order dated August 22, 2012, reviewing shelter placement. Paragraphs 7 through 14 of the decretal portion of the order are stricken from the order because the requirements imposed *993by those paragraphs are contrary to provisions in the Florida Statutes governing the Department. See §§ 39.00145(4), 39.201(5), 39.301, and 39.303(1), (2), Fla. Stat. (2012).
REVERSED in part, and AFFIRMED in part.
VAN NORTWICK, MARSTILLER, and RAY, JJ., concur.